DETAILED ACTION
This action is responsive to the Application filed 05/13/20.
Accordingly, claims 1-22 are submitted for prosecution on merits.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13 and 3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 13 and 3 is/are directed to an Abstract Idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the reasons set with a two-prong analysis as following.  
	A) Claim 13, per step 1 of the Judicial Exception analysis, is deemed a “method” or process that can be streamlined into what constitutes a Judicial Exception in the genre of an Abstract Idea, according to the inquiry path as follows.
	Step 2A
	Claim 13 recites steps of reading (dataset, cross-reference from a database) and performing analysis (of one or more dataset), and this cannot be categorized as a practical application with specific algorithmic and concrete implementation that clearly distinguish from steps achieved via mere mental processing or internalized steps of a human activities. 
	The claim as recited falls into one of Abstract Ideas examples – i.e. type c) - identified by the court enumeration as following - e.g. MPEP § 2106.04(a)(2) - the enumerated groups comprising a) Mathematical concepts, b) methods of organizing human activity and c) Mental processes.
	The steps of reading and performing analysis of what is being read remains internal to the reading subject, and cannot be integrated or externalized into a concrete result useful to or translatable to a practical application. 
In all, the steps of reading and analyzing by method claim 13 in light of the additional elements such as setting of control policies and configuration/measurement dataset fail to provide particulars that can integrate the result from reading or analyzing into a practical application.
Step 2B:
As described with the claim, the steps of reading and analyzing as recited fall under a normal capacity of a human mind, and do not require a particular equipment aid or technical assistance of any level.
As for additional elements in the “method” claim that might integrate the method steps into a practical application, it is identified that (1) setting of control policies for a field device being read from a database remains information that stays inside the mind of a human performing the read; (2) configuration dataset and measurement dataset (from a database) subjected to read or analysis remains information that belong to the internal realm of a human.
In all, the steps of reading and analyzing (as a whole) by method claim 13 can be performed by a human mind without necessitating external machine assistance or technical aid.
Dependent claim 14 recites a node in form of a circuitry and this element can be considered a generic computer for use by the human to organize human activities per effect of reading or analyzing; hence claim 14 is deemed not integrating method of claim 13 into a practical application, and represents example of a human process as enumerated by the court.
Dependent cliam 22 recites storage medium usable by a processor to execute method 13, and use of the computer without additional mechanism is considered a generic computer for use by the human to organize human activities in conjunction with the human steps of reading or internally analyzing.  Hence, claim 22 fails to integrated method claim 13 into a practical application.
In all, claims 13-14, 22 are rejected under the 101 statute, as representing a human mental process which falls under one Abstract Idea types among the groups set forth per MPEP § 2106.04(a)(2), and are unpatentable for infringing the grounds of a Judicial Exception statute.
B) Claim 3 recites a node in form of a circuitry configured to perform steps of reading and analyzing (of dataset, of cross-reference) similar to the steps of method claim 13.
Claim 3 is deemed falling into a Judicial Exception in the genre of an Abstract Idea, which upon analysis under prong 2A, cannot be viewed as though additional elements such as setting of control policies and configuration/measurement dataset would be able to integrate the result from reading or analyzing into a practical application.
Per prong 2B, the additional elements upon close scrutiny, cannot elevate the steps of reading and analyzing (as a whole) by (node circuitry ) claim 13 to grow beyond the realm of  a human mind, notwithstanding the fact that “node circuitry”(being an additional element) is deemed a generic computer for use by the human to organize human activities per effect of mental reading or internally analyzing; hence claim 3, in view of the additional elements is deemed not integrating the reading/analyzing into a practical application, and represents example of a human process as enumerated by the court.
Dependent claim 5 recites setting of definition read from a dataset; claim 6 recites analysis by way of comparison; claim 7 recites one or more of mode, contraints and warnings included with the policies; and in all, claims 5-7, when construed as “additional elements” fail to externalize results from the reading/analyzing beyond the intellectual realm of a mental process.
Dependent claims 18 recites “timestamps “ as a read cross-reference cannot be one or more “additional elements” sufficient to externalize results from the reading/analyzing beyond the intellectual realm of a mental process, or to integrate the steps of claim 3 into a practical application that being much more than a mere internal/mental process.
Dependent claim 20 recites configuration data as a signature being part of the material being read or analyzed amounts to “additional elements” or stored information that fail to externalize results from the reading/analyzing beyond the intellectual realm of a mental process
Therefore, claims 5-7, 18 and 20 fail to cure to the Abstract Idea Exception set forth above with claim 3.
Claims 3, 5-7, 18, 20 are thus rejected (under the USC 101) as infringing upon the non-patentability statute governing a Judicial Exception
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-17, 21-22 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Sharpe, Jr et al, USPN: 6,094,600 (herein Sharpe) in view of Nixon et al, USPubN: 2002/0111948 (herein Nixon), Kunz et al, USPN: 5,280,586 (herein Kunz), Zhou et al, USPubN: 2011/0126142 (herein Zhou), and Adel et al. USPubN: 2003/0223630 (herein Adel).
As per claim 1, Sharpe discloses a node, comprising: a control circuitry configured to: 
obtain a configuration dataset indicative of a setting (e.g. tags, moniker, names of the collections associated with, methods which can be implemented, calibration, resetting, self-testing methods, blocks associated with, list of parameters associated with, service notes for - col. 36 li. 51 to col. 37 li. 8; FMS, FMS1 - Fig. 9; col. 33 li. 48-59; col. 33 li. 17-37; Fig. 4A; configuration information – col. 26 li. 8-24; col. 25 li. 64 to col. 26 li. 4) of one or more operational rules or regulation (guidelines or rules - col. 26 li. 50-58; only if it is coupled to the device – col.24 li. change-making process … compares actual state … expected state … is not equal to the expected state … permits the operator … to make additional changes – col. 24, li. 66 to col. 25, li. 45; expected field 213, transient connection can be provided … the FMS 10 can change a device only it is coupled to the device - col. 23 li. 52 to col. 24 li. 28; operating procedures, requlatory requirements – col. 23 li. 9-18 - Note1: OLE information, or annotation being updated from persisted information stored in table in form of guidelines, rules or regulatoy requirements reads on DB transaction tables containing respective dataset having regulatory setting or rule requirement for control of a transaction associated with management of OLE information for field devices data, e.g. per effect reconciling respective FD parameters with its past, present, latest state or value – Fig 4-4C, Fig. 5 and related text; Fig. 19) of a control of an industrial field device (e.g. col. 7 li. 1-8; col. 24 li. 61-65), 
obtain a measurement dataset (see database from below) indicative of an event (e.g. event-log … information, messages which indicate changes … to the configurations of the devices … FMS system … reporting … past, present or desired future configurations … records data measured by devices within the process – col. 8 li. 58 to col. 9 li. 4;) associated with the industrial field device (col. 7 li. 1-8; col. 24 li. 61-65; FMS, FMS1 - Fig. 9), 
write the configuration dataset (see above) obtained and the measurement dataset (see above) obtained to a distributed database (FMS database – Fig. 2, 5; col. 27 li. 9-61), and
write a cross-reference between the parameter dataset, the unit dataset with a second table (FMS, FMS1 - Fig. 9; Param nme, database paramter, unit name, RefreshRelation, UnitRelation, Relation-units Fig. 4A; refresh Relation object – col. 59; RelationItems, VT_Dispatch: refresh relation … itemId matches the argument – col. 60; ParamKind field, ValueMode field, ParamDataType, ParamDataSize, transaction record 202, additional information … cross-referencing … second data table -col. 22 line 61 to col. 23 li. 22 ) obtained to the distributed database 
A) Sharpe does not explicitly disclose configuration or setting rules as
setting indicative of operational policies.
Nixon discloses operating control over field devices pertinent to a multi-zones with use of maintained configuration (para 0035) of inter-zone database (para 0014, 0016) having information in form security setting and out-bound services (para 0022) permitting or denying access inter-zone messages to be communicated from controller across zone of services to field devices (Fig. 1) on basis of user identification as part of authorization protocol or security policies (para 0032) governing granting of remote access (access gain per user identification) by different plant areas or remote FD zone (para 0033) to a local zone in which field devices are running, using configuration data associated with a control or maintenance of target field devices is operating (maintenance on one of the field devices, configuration data for the device, process control - para 0035), where raise of a inter-zone alarm includes event cross-reference (para 0040) to external table information to convert the alarm into proper priotized alarm configuration.  	Hence, use of preset database per an inter-zone configuration on terms of (Fig.2) maintained security policies associated a maintained configuration governing access or authorization for a outside controller (and/or user) to communicate maintenance, control-type messages directed to FD applications in a zone in which the field devices are locally operating discloses DB configuration established on operational policies.
Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement setting associated with controlling, maintaining or operating a field device using prestored information or configuration for managing field devices per Sharpe use of database in FMS infrastructure so that setting or rules to be consulted from prestored information in database tables include setting indicative of operational policies – as set forth in Nixon’s policies governing controller access or maintenance messaging directed to field devices; because
persisted or maintained configuration in form of control policiers such as security rules or access granting settings to be consulted and comply to as part of a configuration DB set forth above for governing communication, and data passing for operating field devices (FD) per effect of a inter-zone DB operational policies  would not only enable security and policies governing access to the field devices operating in a given locality to be retrieved and applied for a controller paradigm to prepare a cross-context communication packets or cross-applications message destined for communicated instructions or control information from a controller operating in a different zone to field devices currently residing in another zone, but would also assure data protection and proprietary setting by FD applications destined for serving a given zone, where systematic enforcing of policies regulating as set in a FD configuration DB, would block access of unauthorized or unauthenticated instructions or any form controls originating from an outside zone into the zone.
B) Nor does Sharpe explicitly disclose implementing of refresh and relation-items in terms of:
write a cross-reference between the configuration dataset obtained and the measurement dataset obtained to the distributed database.
Sharpe discloses inter-related information from referencing one or more tables while processing a transaction record in accordance with operating procedures and regulatory requirements stored with the transaction DB, the inter-relating carried out via transaction-identifying fields set with a transaction record/table that, per a cross-referencing effect, identifies a second table for the additional information to be obtained (col. 23 li. 8-23).  Thus, use of cross-reference included within a first table as redirected identification for additional information located at a second table per effect of verifying or consolidating operating/ regulatory setting of the first transaction record.
Use of database management with written structure therein for effecting a cross-reference or linkage between a currently-processed configuration dataset and external dataset is shown in Kunz and Nixon.
Kunz discloses software configuration coupled to database utility capable of managing a cross-reference files by which configuration of device drivers operating on a given host can be identified by a host adapter so that commands for configurring the devices are retrieved along identifier information from the cross-reference file pursuant to established protocol on the host (col. 4 li. 4-24); hence stored information via use of database utility maintaining a cross-reference structure (maintains a cross-reference data file comprising … configuration  of a remote device -  col. 18 li. 30-54) as management support by which configuration of software devices (drivers) can be fetched and adapted for a protocol-compliant deployment in a given environment entails cross-referencing configuration of a device with particular protocol metrics or actual host OS constraints.
Nixon discloses stored database configuration associated with security effecting prioritization of an alarm having a cross-reference (para 0040) to another table to fetch conversion format for configuring a alert message; hence maintenance of inter-zone DB configuration with cross-reference structure by which format conversion protocol from an external table can be obtained and adapted for configurinng a priority event message entails that conversion instructions or format obtained from a external dataset can be identified via cross-referencing attached with a first dataset included with a configuration DB.
A Pattern Placement Error methodology is shown in Adel wafer processing and prediction approac (para 0068, 0072, para 0107) with use of an analysis database having cross reference capability, in form of (PPE) cross-reference matrix set between parameterized values of existing overlays (Fig. 2) and best expectation of target exposure thereof, the cross-reference matrix configured as overlay to map a measured overly associated with targt from realized positioning instances with best possible exposure tool to consolidate robutness of the overlay and minimize PPE offset or error (para 0108); hence database included cross-reference structure to link actually measured overlay/positioning of a target exposure with thereotical, or expected overlay patterns thereof is recognized.
Zhou discloses stored process data pertaining to output measurements and state of operations associated with monitored field devices (para 0031), using metadata type to represent each set of process data according to its defined type (para 0024-0025), the metadata type representing process data facilitating engineer’s control or revision (para 0027) based on a visual inter-relationship, the latter facilitated with a cross-reference that maps a changed or modified state of a metadata (Fig. 12) with a corresponding metadata type (para 0041) as well as the associated type of process data.  Hence, measurement data linked via a cross-reference integrated with tracking of metadata entails cross-reference integrated with descriptive configuration of a measurement data to identify a type measurement with the actual state of the meta-configuration associated with field devices operations. 
Therefore, based on use of table-included cross-reference to identify additional informaton from another table per Sharpe’s configuration database(DB), It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement configuration database in relevance to operational state of field devices or use of collected measurement thereof, so that inter-linking relationship between the configuration dataset (obtained from database by a configuration process/interface) and dataset obtained to a additional DB record is provided with a written cross-reference structure – as set forth in Sharpe, or Kunz and Nixon - included with the first dataset of a DB or configuration record, where the cross-reference can be used to map meta-information or descriptive settings from the first dataset with a process data represented by a second or measurement record – as set forth in the cross-reference between process data and state of FD metadata in Zhou – or to match measured state/overlay of a plant target with actual patterns or best mode of exposure of the target per Adel’s use of database provision of cross-reference matrix; because
provision of reference structure per effect of attaching a written structure inside a first record or table of a configuration database – as set forth above - so that configuration data retrieved from accessing a first table/record can be augmented or possible consolidated via the attached cross-reference (referring to additional data) would provide dynamic interlinking of additional or supportive information with which a current configuration process, where a configuration process based on the FMS database support in Sharpe, can accomplish administrative management or operational setting for field devices in accordance to prestablished constraints or rules setting, the latter fetched from the database from inter-referencing tables in accordance to need of a configuration process for regulatory settings or security-related policies related to control access and record maintenance operations, e.g. the policies obtained from cross referencing various tables having for immediate effect of reinforcing access authorization on potential attempts by external device to send controls or communicate unauthorized instructions to the devices  covered by Sharpe’s configuration database or FMS record containing security policies as set forth in rationale A from above.
As per claim 2, Sharpe discloses node of claim 1, wherein the control circuitry is further configured to: 
monitor the setting (timeKey 205 - Fig. 6, 10, 19; message 316, read OLE object - Fig. 14-15, 18; Param name, database parameter, unit name, RefreshRelation, UnitRelation, Relation-units - Fig. 4A; refresh Relation object – col. 59; RelationItems, VT_Dispatch: refresh relation … itemId matches the argument – col. 60; ParamKind field, ValueMode field, ParamDataType, ParamDataSize, transaction record 202, additional information … cross-referencing … second data table -col. 22 line 61 to col. 23 li. 22; refer to cross-reference setting per rationale B) for changes (whose value is changed, new value stored … ParamData field 211 - col. 23 li. 24-58; unexpected change 228, expected change 230, same change as 256 – Fig. 7), and trigger obtaining of the configuration dataset based on the setting (transaction record 252 – Fig. 9; whose value is changed, new value stored … ParamData field 211 - col. 23 li. 24-58; refer to claim 1 for pre-established cross-referencing addressed with rationale B from above; record representing the change … was reconciled – col. 29 li. 47-65; send change … to root object 348, indicate …change made 354 – Fig. 16; replace … change with TR 260 – Fig. 9) monitored.
As per claim 3, Sharpe discloses a node, comprising: control circuitry configured to: 
read, from a distributed database (refer to claim 1), a configuration dataset indicative of a setting of one or more operational policies (refer to rationale A in claim 1) of a control of an industrial field device (refer to claim 1), a measurement dataset indicative of an event (refer to claim 1) associated with the industrial field device (refer to claim 1), and 
a cross-reference between the configuration dataset and the measurement dataset (refer to rationale B in claim 1); and 
perform an analysis of the measurement dataset depending on the configuration dataset (refer to analysis and utilization of retrieved information being cross-referenced by a configuration dataset – per rationale B in claim 1). 
As per claim 4, Sharpe does not explicitly disclose (node of claim 3), wherein the analysis includes at least one of: 
an integrity check of the measurement dataset, 
an aging or maintenance prediction of the industrial field device, and 
a performance-based charging of operation of the industrial field device.
Use of cross-reference information (para 0040) for raising an alarm per effect of authorizing external controllers or users to access or send messages to FD applications in a local zone in which field devices operate is shown in Nixon, the authorization set from an inter-zone configuration databases (para 0014-0016) in terms of established security policies (para 0035) governing access authorization whereby external controller or users  would be authorized access in communicating a controlling effect or preventive maintenance (para 0035) to field devices operating in a different zone; hence analysis at a security check stage using configured policies to permit or prevent communication of preventive maintenance messages or directives sent from a different zone to one or more field devices is recognized.
Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to  implement analysis of inter-record relationship or cross-reference setting between persisted meta-information or configuration requirement and measurement data or collected process values included with other tables or records so that the analysis includes verification or authorizing access request purported for implementing preventive maintenance of industrial field devices (FD) as per Nixon’s inter-zone security setting, the analyzing for determining whether communicated messages (from a outside controller ) can be granted pass-through access for causing preventive maintenance of devices operating is a protected FD zone; because
Setting in terms of security policies or regulatory rules entails a means for putting into effect continued protection of industrial field devices and data and equipment involved therewith or for maintaining integrity of industrial processes, proprietary data or products against vulnerability attacks, whereas coupling a analytic layer with a underlying configuration database having policies setting or security rules as set forth above would provide a portal effect to intercept and check on permissibility of passed information or instructions stream received into ongoing industrial FD applications, including possibilities to filter out and/or grant passage to externally transferred communications or incoming data directed at devices which are proprietarily destined for operating in an environment governed under the security protection set with a database as set forth above.
As per claim 5, Sharpe discloses (node of claim 3), wherein the setting of the one or more operational policies (refer to rationale A in claim 1; transaction databases … rules established by … safety groups – col. 26, li. 50-58) defines a physical-technical context (refer to setting monitored for changes in claim 2; RefreshRelation, UnitRelation, Relation-units - Fig. 4A; refresh Relation object – col. 59; RelationItems, VT_Dispatch: refresh relation … itemId matches the argument – col. 60; relationItems - Fig. 4C; refer to cross-reference per rationale B in claim 1; alarm scanning, time-stamped messages .. indicate changes, alarms assciated with the devices, reporting – col. 8 li. 32-65) of one or more observables of the event (refer to OLE setting per Fig. 4A-4C; see expected, unexpected changes - Fig. 7, 19; changes that have been made, alarms associated with the devices, reporting – col. 8 li. 32-65) associated with the industrial field device.
As per claim 6, Sharpe discloses (node of claim 5), wherein the analysis includes a comparison of the one or more observables (col. 32 to col. 36 li. 33; Fig. 17-19; refer to cross-referencing detection per rationale B; changes that have been made, alarms associated with the devices, reporting – col. 8 li. 32-65) against the physical-technical context (refer to claim 5).
As per claim 7, Sharpe discloses (node of claim 1), wherein the one or more operational policies ((refer to rationale A in claim 1; transaction databases … rules established by … safety groups – col. 26, li. 50-58) comprise one or more of: 
an active mode of operation of the industrial field device (mode parameter of the device - col. 12 li. 57 to col. 13 li. 6) selected from a plurality of candidate modes of operation; 
operational threshold constraints of the operation of the industrial field device; 
a human-machine-interaction of the industrial field device (OLE DDL equivalents: MenuItem collection object, Method object, PreEdit, PostEdit – col 69 li. 1 to col. 70 li.34); 
and a human-machine-interaction warning settings (e.g. alarm lists, alarm scanning applications - col. 8 li. 32-58) of the industrial field device.
As per claim 11, Sharpe discloses a method, comprising: 
obtaining a configuration dataset (refer to claim 1) indicative of a setting of one or more operational policies (refer to rationale A in claim 1) of a control of an industrial field device (refer to claim 1); 
obtaining a measurement dataset (refer to claim 1) indicative of an event associated with the industrial field device (refer to claim 1); 
writing the configuration dataset (refer to claim 1) obtained and the measurement dataset obtained (refer to claim 1) to a distributed database, and 
writing a cross reference between the configuration dataset obtained and the measurement dataset obtained to the distributed database (the writing deemed obvious per inclusion of a cross-reference structure set forth with rationale B in claim 1)
As per claim 12, Sharpe discloses method of claim 11, wherein the method is executed by a node including control circuity to implement the method (refer to node of claim 1) .
As per claim 13, Sharpe discloses a method, comprising: 
reading, from a distributed database, a cross reference between a configuration dataset indicative of a setting of one or more operational policies of a control of an industrial field device and a measurement dataset indicative of an event associated with the industrial field device; 	reading the configuration dataset from the distributed database; reading the measurement dataset from the distributed database; and 
performing an analysis of the measurement dataset depending on the configuration dataset. ( all of which being addressed in claim 3)
As per claim 14, Sharpe discloses method of claim 13, wherein the method is executed by a node including control circuity to implement the method (refer to node of claim 1).
As per claims 15-17, refer to rejection of claims 5-7 respectively.
As per claim 21, Sharpe discloses a non-transitory computer readable storage medium storing (memory - col. 7 li. 8-63) program code, loadable and executable by a processor, which when executed by the processor, configures the processor to execute the method of claim 11 (refer to claim 11 from above)
As per claim 22, Sharpe discloses a non-transitory computer readable storage medium storing program code (memory - col. 7 li. 8-63), loadable and executable by a processor, which when executed by the processor, configures the processor to execute the method of claim 13 (refer to claim 13 from above)
Claims 8, 18 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Sharpe, Jr et al, USPN: 6,094,600 (herein Sharpe) in view of Nixon et al, USPubN: 2002/0111948 (herein Nixon), Kunz et al, USPN: 5,280,586 (herein Kunz), Zhou et al, USPubN: 2011/0126142 (herein Zhou), and Adel et al. USPubN: 2003/0223630 (herein Adel), further in view of Eldrige et al, USPubN: 2006/0206866 (herein Eldrige) and Nixon et al, USPubN: 2017/0103103 (herein Nixon2)  
As per claim 8, Sharpe does not explicitly disclose (node of claim 1), wherein the cross-reference includes one or more timestamps associated with a time-variability of at least one of the measurement dataset or the configuration dataset.
Time variability of stored data associated with management of field devices in terms of live data or previously created record thereof is shown in Eldridge’s industrial support and configuration model infrastructure; that is, process controls or equipment entities associated with field devices (para 0008-0011) in automated industrial operations (Fig. 2-3) can be tracked or viewed via (para 0019-0020) an editing model expressing ontology tree or interaction diagram presenting hierarchized objects(Fig. 4-5) of model components connected with relationship notations (Fig. 6) having parameter/object definition representing interaction (Fig. 7-9) among objects of the industrial devices or processing units being modeled, the connectivity including genealogy relationships linking to different versions (para 0822) for use with a Revision type association, per effect of chaining indicator reflecting time variability in reference to a past version (para 0823-0825) such as time-stamps (para 0819, 0827)
The use of timestamps as a form of embedded metadata (para 0135) to indicate a time point for a value change, creation of process control elements or a sampling endpoint is shown in Nixon2 (see para 0032, 0132)
Sharpe discloses possible use of timestamps as modern trigger integrated with state maintenance or tracking (of database) where time variability implementation thereof can reflect a particular chronological point of a record or state event, so that the latter can be timely tracked or possibly subjected to reconciliation by a historical database (col. 4 li. 48 to col. 5 li. 6).
Based on use of cross-reference (as set forth per rationale B in claim 1) to inter-relate information from different DB tables, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement configuration database and inter-relating field device process data and configuration settings based on the cross-referencing so that configuration of relational linkage between records of the database would include cross-reference structure embedding one or more timestamps as a modern trigger reflective of a time-variability effect – as set forth in Eldrige’s inter-version relationship – pertinent to time-based behavior or state at least one of the dataset such as one for measurement data or for configuration/policies setting in configuration databases by Sharpe’s FMS system; because
integrating a form of cross-reference trigger or metadata construct within a configuration record (as set forth above) for reflecting time variability characteristic associated with a piece of information (being maintained in a given DB record or trackable across different DB records ) such as embedding a timestamp, would enable a configuration process using the database along the line of collecting inter-record relational data, to activate the cross-referencing structure and interlink time-point dependency or cross-record relationships between a formation of a given dataset and that of another dataset, so that information deduced or extended from data obtained via the cross-referencing trigger can be selectively appropriated for assembling a target configuration with observance to time variability aspects between the chosen dataset, thereby providing a configuration endeavor with certitude that data or parametric constraints selected for the configuring would comply to time-based characterisitc thereof, which in part can lead to a deployment that befit or comply with (a) the very time-specific requirements of variables and/or components involved, (b) the ongoing industrial regulations  and/or (c) conformance to the most current security policies established with the environment host designated for deploying a configured process or industrial device operation.
As per claim 18, Sharpe discloses node of claim 3, wherein the cross-reference includes one or more timestamps associated with a time-variability of at least one of the measurement dataset or the configuration dataset. (refer to rationale in claim 8 from above)
Claims 9-10, 19-20 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Sharpe, Jr et al, USPN: 6,094,600 (herein Sharpe) in view of Nixon et al, USPubN: 2002/0111948 (herein Nixon), Kunz et al, USPN: 5,280,586 (herein Kunz), Zhou et al, USPubN: 2011/0126142 (herein Zhou), and Adel et al. USPubN: 2003/0223630 (herein Adel), further in view of Voell et al, USPubN: 2017/0289111 (herein Voell) 
As per claims 9-10, Sharpe does not explicitly disclose ( node of claim 1), 
(i) wherein a payload data of the configuration dataset is stored in a non-distributed database, and 
(ii) wherein a checksum of the payload data of the configuration dataset is stored in the distributed database; wherein a cryptographic signature of at least a part of the configuration dataset is stored in the distributed database, the cryptographic signature being associated with a public-private keying material.
Payload of a transaction governed by a ledger network is disclosed in Voell as being stored in a private (or non-distributed) database (see Abstract; Fig. 2) for use by a corresponding party attached with the public transaction by way of private/public symmetric key management (para 0005, 0010-0014) implemented with the transaction ledger (para 0016); whereas hash or crytographic digest of the payload portion to which corresponds a private transaction is comprised as entry (para 0004) into a public database (i.e. distributed database)h
Based on the constraint that centralized data associated configuration database in Sharpe is to rendered as proprietary a format as possible, where for facilitating cross referencing between management systems, decentralized data would better off without such proprietary format (col. 3 li. 49 to col .4 li. 2) so to enable duplication of copies, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement decentralized data availability and protection of centralized data in Sharpe’s management system so that payload of a protected dataset under this centralized database (dataset of Sharpe’s configuration database)  would be stored in a non-distributed database, per Voell’s private database; where a checksum of the payload data (or hash thereof) of the configuration dataset and/or a cryptographic signature (or digest) of at least a part of the configuration dataset is stored in the distributed database as per Voell’s public database, the cryptographic signature being associated with a public-private keying material as supporte by the symmetric key management in Voell’s ledger service approach; because
proprietary information (configuration dataset per Sharpe’s FMS) should be subjected to a form of protection such as cryptographic verification using key pair mechanism as part of making the proprietary information accessible (to authenticated users) such that provision of a payload (stored in private database) as part of said protected information coupled with use of public/private key signing as set forth above would enable the (signed) digest portion of the payload or non-private part of the cryptographic verification paradigm to be made distributable (from a public database) to relevant owners or prospected users of the protected data, so that via hash/CRC  reconstruction or signature matching, authenticity of said crytographic system’s participants can be verified, enabling the protected payload, only then, to be disassembled and accessible by the verified users registered - via private/public key crytographic method- with  the information stored in said privately stored payload. 
As per claims 19-20, refer to rationale in claims 9-10 from above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
April 7, 2022